          Case 1:19-cv-07900-MKV Document 16 Filed 05/12/20 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC #:
 CROWN STERLING LIMITED LLC,                                    DATE FILED: 5/12/2020

                            Plaintiff,
                                                                  1:19-cv-7900-MKV
                     -against-
                                                                     ORDER OF
 UBM LLC a/k/a BLACK HAT USA and                                     DISMISSAL
 DOES 1-10,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on August 22, 2019 [ECF #1]. At no point has

any proof of service been filed on the docket. On May 8, 2020, Plaintiff filed a Stipulation of

Voluntary Dismissal with prejudice, listing only o Defendant UBM LLC [ECF # 15]. There has

been no activity in this case to name or to serve Defendants DOES 1-10. Accordingly, it is

hereby:

       ORDERED that the Stipulation of Voluntary Dismissal against Defendant UBM LLC

[ECF # 15] is GRANTED. It is further:

       ORDERD that suit against the remaining Defendants, Does 1-10, is discontinued for

failure to prosecute without costs to any party and without prejudice to restoring the action to this

Court’s calendar provided any such application to restore the action is made by June 11, 2020.

If no such application is made by that date, today’s dismissal of the action is with respect to all

defendants and with prejudice. See LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d

Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).

SO ORDERED.
                                                      _________________________________
Date: May 12, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
